Case 0:21-cv-60549-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  CHASTIDI CORREA,                    )
  an individual,                      )
                                      )
          Plaintiff,                  )
                                      )
  vs.                                 )                 CASE NO.:
                                      )
  SUNFLAGLER, INC. ,                  )
  a Florida Corporation,              )
                                      )
          Defendant.                  )
  ____________________________________/

                                       COMPLAINT
                              (INJUNCTIVE RELIEF DEMANDED)

         Plaintiff, CHASTIDI CORREA, by and through her undersigned counsel, hereby files

  this Complaint and sues SUNFLAGLER, INC., a Florida Corporation, for injunctive relief,

  attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et

  seq., and alleges:

                                 JURISDICTION AND PARTIES

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

  “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

  Rules of the United States District Court for the Southern District of Florida.

         3.      Plaintiff, CHASTIDI CORREA, (hereinafter referred to as “Ms. Correa”) is a

  resident of the state of Florida in Broward County.


                                                   1
Case 0:21-cv-60549-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 5




            4.     Plaintiff is a qualified individual with a disability under the ADA. Plaintiff was

  severely injured in a workplace accident in 2012 affecting her lower back and elbow. As a

  result, she is permanently disabled.

            5.     Due to her disability, Plaintiff is substantially impaired in several major life

  activities including walking and standing and utilizes a walker for mobility. 1

            6.     Defendant, SUNFLAGLER, INC., (hereinafter referred to as “Defendant”) is a

  Florida Corporation, registered to do business in the State of Florida. Upon information and

  belief, Defendant is the owner of the real property and improvements, which is the subject of this

  action, to wit: Pep Boys Auto Parts, generally located at 601 E. Sunrise Blvd., Fort Lauderdale,

  FL 33304 (the “Property”). Defendant is responsible for complying with the obligations of the

  ADA.

            7.     All events giving rise to this lawsuit occurred in the Southern District of Florida,

  in Broward County, Florida.

                          COUNT I - VIOLATION OF TITLE III OF THE
                              AMERICANS WITH DISABILITIES ACT

            8.     Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

  restated herein.

            9.     The Property, an auto parts store, is consequently a place of public

  accommodation subject to the ADA.

            10.    Plaintiff has visited the Property discussed herein several times over the last year,

  and plans to visit again in the near future. Plaintiff most recently visited the Defendant’s

  Property earlier this month.

  1
      Plaintiff is capable of walking short distances without assistance on good days.
                                                     2
Case 0:21-cv-60549-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 5




         11.     During her visits, Plaintiff encountered serious difficulty accessing the goods and

  utilizing the services therein due to the architectural barriers discussed in this Complaint.

  Moreover, but for the inaccessible condition of the Property, Plaintiff would visit the Property

  more often.

         12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

  enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

  operated by Defendant.

         13.     Plaintiff desires to visit the Property but fears that she will be subjected to the

  same architectural barriers which remain at the Property in violation of the ADA.

         14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

  seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

  access which Plaintiff personally encountered and which hindered her access:

                 A.     Plaintiff personally encountered inaccessible routes from the designated

         parking to the sidewalk of the Property due to steep curb ramps with running slopes in

         excess of 1:12 and side flare slopes in excess of 1:10. The curb ramps also fail to provide

         level landings. This made it difficult for Plaintiff to maneuver onto the sidewalk from the

         parking area and increased her risk of a fall.

                 B.     Plaintiff personally encountered inaccessible parking designated for

         disabled use due to excessive slopes over 1:48 within the spaces and their access aisles.

         This made it difficult for Plaintiff to load in and out of her vehicle and increased her risk

         of a fall.




                                                   3
Case 0:21-cv-60549-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 5




                 C.      Plaintiff personally encountered inaccessible parking designated for

         disabled use due to a lack of proper signage to identify some of the spaces as exclusively

         for disabled use.

         15.     To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         16.     Independent of her intent to return as a patron, Plaintiff additionally intends to

  return to the Property as an ADA tester to determine whether the barriers to access stated herein

  have been remedied.

         17.     Removal of the barriers to access located on the Property is readily achievable,

  reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

         18.     Removal of the barriers to access located on the Property would allow Plaintiff to

  fully utilize the goods and services located therein.

         19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

  expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

                 A.      That this Court declares that the Property owned, leased, and/or

                         operated by Defendant is in violation of the ADA;

                 B.      That this Court enter an Order directing Defendant to alter its

                         Property to make it accessible to, and useable by, individuals with

                         disabilities to the full extent required by Title III of the ADA;
                                                    4
Case 0:21-cv-60549-XXXX Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 5




               C.        That this Court enter an Order directing Defendant to evaluate and

                         neutralize its policies and procedures towards persons with

                         disabilities for such reasonable time so as to allow Defendant to

                         undertake and complete corrective procedures;

               D.        That this Court award reasonable attorneys’ fees, costs (including

                         expert fees), and other expenses of suit, to Plaintiff; and

               E.        That this Court awards such other and further relief as it deems

                         necessary, just and proper.


  Date: March 10, 2021

                                                Respectfully Submitted,


                                                KU & MUSSMAN, P.A.
                                                18501 Pines Blvd, Suite 209-A
                                                Pembroke Pines, Florida 33029
                                                Tel: (305) 891-1322
                                                Fax: (954) 686-3976
                                                Louis@kumussman.com


                                                By: /s/ Louis I. Mussman
                                                Louis I. Mussman, Esq.
                                                (FL Bar # 597155)
                                                Brian T. Ku, Esq.
                                                (FL Bar #: 610461)




                                                    5
